REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest an autonomous traveling cleaner for traveling autonomously on a target surface and cleaning the target surface, the autonomous traveling cleaner comprising: an extension nozzle extendable laterally with respect to the traveling direction and including a second rotary brush configured to sweep the target surface, the extension nozzle being configured to suction second suction matter collected by the second rotary brush: and the autonomous traveling cleaner has an elongated profile having a larger dimension in the traveling direction than in a width direction orthogonal to the traveling direction, the extension nozzle is switchable between a first posture and a second posture, the extension nozzle in the first posture is positioned without laterally protruding from the autonomous traveling cleaner and has an airflow path being blocked from the extension nozzle to the collection box, the extension nozzle in the second posture is positioned to laterally protrude from the autonomous traveling cleaner and has an airflow path forming from the extension nozzle to the collection box, the extension nozzle in the second posture is pivotable in a direction opposite to the traveling direction, and the extension nozzle in the second posture has a protruding end in the width direction to be aligned with an end of a turning range of the autonomous traveling cleaner in the width direction, in response to the autonomous traveling cleaner is viewed in the traveling direction, in combination with the other elements of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723